Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 are pending. Claims 1, 13 and 24-26 are independent.
This Application is published as 20190267017.
Apparent priority 29 July 2014.
This Application is a continuation of 15/818,848 issued as U.S. 10347265 which is a continuation of 15/119,956 issued as 9,870,780.  Terminal Disclaimers over the terms of both parent issued patents are required.
The pending Claims are allowable subject to overcoming the Nonstatutory Obviousness Double Patenting.
The following amendments in the parent have been carried over to this child Application:

    PNG
    media_image1.png
    214
    649
    media_image1.png
    Greyscale

(Notice of Allowance of 15/119,956, p. 2, 9/13/2017.)
Drawings
The drawings are objected to because:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 

BACKGROUND
…
[0004] FIG. 1 shows an overview block diagram of a generalized sound activity detector, SAD or voice activity detector, VAD, which takes an audio signal as input and produces an activity decision as output. The input signal is divided into data frames, i.e. audio signal segments of e.g. 5-30 ms, depending on the implementation, and one activity decision per frame is produced as output. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
The pending Claims 1-26 are allowable subject to overcoming the Nonstatutory Obviousness Double Patenting.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.

In particular, using two different ratios/quotients of the predication gains of LPC prediction filters with different orders, together, for the purpose determining silence/pause in a noisy mix of speech and music and for the purpose of updating the noise estimate in the noisy mixture and for each single frame of the noisy mixture of when considered in the context of the Claim as a whole and taking into account all of the limitations was not found in the prior art.  (Note the portions of the Specification of the instant Application that create a single parameter from both quotients and then use this single parameter to make a pause/silence determination.  This parameter is called NEW_POS_BG and first appears in the code portion of [0117] of the published Application and is defined in terms of another variable PAU which in turn includes PD_1, PD_2, PD_3, and PD_4 which are functions of epsP_0_2 and epsP_2_16 which are functions of the two different quotients/ratios.   See also the following portions of the Published Application: “[0062] The at least one parameter may be the parameter exemplified in code further below, denoted NEW_POS_BG, ….” “[0115] The noise update logic from the solution given in Annex A is shown in FIG. 7. The improvements, related to the solution described herein, of the noise estimator of Annex A are mainly related to the part 701 where features are calculated; the part 702, where pause decisions are made based on different parameters; and further to the part 703, where different actions are taken based on whether a pause is detected or not. …” “[0117] The code below illustrates the creation of combined metrics, thresholds and flags used for the actual update decision, i.e. the determining of whether to update the background noise estimate or not. At least some of the parameters related to linear prediction gains The new parameter NEW_POS_BG (new in relation to the solution in Annex A and WO2011/049514) is a pause detector, and is obtained based on the linear prediction gains going from 0th to 2nd, and from 2nd to 16th order model of a linear prediction filter, and tn_ini is obtained based on features related to spectral closeness. Here follows a decision logic using the new features, according to the exemplifying embodiment…..”   “[0128] The background noise estimator 1100 is configured for estimating a background noise of an audio signal. The background noise estimator 1100 comprises processing circuitry, or processing means 1101 and a communication interface 1102. The processing circuitry 1101 is configured to cause the encoder 1100 to obtain, e.g. determine or calculate, at least one parameter, e.g. NEW_POS_BG, based on a first linear prediction gain calculated as a quotient between a residual signal from a 0th-order linear prediction and a residual signal from a 2nd-order linear prediction for the audio signal segment; and a second linear prediction gain calculated as a quotient between a residual signal from a 2nd-order linear prediction and a residual signal from a 16th-order linear prediction for the audio signal segment.”  “[0132] An alternative implementation of the processing circuitry 1101 is shown in FIG. 11c. The processing circuitry here comprises an obtaining or determining unit or module 1106, configured to cause the background noise estimator 1100 to obtain, e.g. determine or calculate, at least one parameter, e.g. NEW_POS_BG, based on a first linear prediction gain calculated as a quotient between a residual signal from a 0th-order linear prediction and a residual signal from a 2nd-order linear prediction for the audio signal segment; and a second linear prediction gain calculated as a quotient between a residual signal from a 2nd-order linear prediction and a residual signal from a 16th-order linear prediction for the audio signal segment. The processing circuitry further comprises a determining unit or module 1107, configured to cause the background noise estimator 1100 to determine whether the audio signal segment comprises a pause, i.e. is free from active content such as speech and music, based at least on the at least one parameter. The processing circuitry 1101 further comprises an updating or estimating unit or module 1110, configured to cause the background noise estimator to update a background noise estimate based on the audio signal segment when the audio signal segment comprises a pause.” )
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10347265 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:

Instant Application
Reference parent  U.S. 10,347,265
1. A method for updating a background noise estimate of an audio signal, the method comprising: 
1. A method for a background noise estimator for estimation of background noise in an audio signal, 

wherein the audio signal comprises a plurality of audio signal segments, the method comprising: 
computing at least one parameter associated with an audio signal segment that is among a plurality of audio signal segments of the audio signal, based on both of: 
computing at least one parameter associated with an audio signal segment that is among the audio signal segments, based on both of: 
a first linear prediction gain calculated as a quotient between 

a residual energy from a first linear prediction and 
a residual signal energy from a second linear prediction for the audio signal segment, 
the second linear prediction being from a higher order than the first linear prediction; and 
(the input signal is the 0th order so the second which is the first of the parent claim which is 2nd order would be higher.)
a first linear prediction gain calculated as a quotient between 

an energy of the input signal and 

a residual signal energy from a first linear prediction for the audio signal segment; and


(3. The method according to claim 1, wherein: the first linear prediction is a 2nd-order linear prediction; and the second linear prediction is a 16th order linear prediction.)
a second linear prediction gain calculated as a quotient between 
the residual signal energy from the second linear prediction and 

a residual signal energy from a third linear prediction for the audio signal segment, 
the third linear prediction being from a higher order than the second linear prediction; 
(the second of this Claim is the first of the claim of the parent and the third of this Claim is the second in the parent claim.  16th is higher than 2nd (third higher than second).
a second linear prediction gain calculated as a quotient between 
the residual signal energy from the first linear prediction and 

a residual signal energy from a second linear prediction for the audio signal segment;



(3. The method according to claim 1, wherein: the first linear prediction is a 2nd-order linear prediction; and the second linear prediction is a 16th order linear prediction.)
determining whether the audio signal segment comprises a pause, 

based at least on the at least one parameter; and 
determining whether the audio signal segment comprises a pause free of speech and music, 
based at least on the at least one parameter; and 
responsive to when the audio signal segment is determined to comprise a pause, 
updating a background noise estimate based on the audio signal segment to obtain an updated background noise estimate.
responsive to when the audio signal segment is determined to comprise a pause, 
updating to obtain an updated background noise estimate based on the audio signal segment.


2. The method according to claim 1, further comprising: controlling discontinuous transmission of at least one of the audio signal segments from a communication device at least partially based on the updated background noise estimate.
2. The method according to claim 1, further comprising: controlling discontinuous transmission of at least one of the audio signal segments from a communication device at least partially based on the updated background noise estimate.
3. The method according to claim 1, wherein: the first linear prediction is a 0th-order linear prediction; the second linear prediction is a 2nd-order linear prediction; and the third linear prediction is a 16th order linear prediction.
3. The method according to claim 1, wherein: the first linear prediction is a 2nd-order linear prediction; and the second linear prediction is a 16th order linear prediction.
4. The method according to claim 1, wherein the method is performed by operating at least one processor of an electronic device.
4. The method according to claim 1, wherein the method is performed by operating at least one processor of an electronic device.
5. The method according to claim 1, wherein the computing the at least one parameter comprises: limiting the first and second linear prediction gains to take on values in a predefined interval.
5. The method according to claim 1, wherein the computing the at least one parameter comprises: limiting the first and second linear prediction gains to take on values in a predefined interval.
6. The method according to claim 1, wherein the computing the at least one parameter comprises: creating at least one long term estimate of each of the first and second linear prediction gains, wherein the long term estimate is further created based on corresponding linear prediction gains associated with at least one of the audio signal segments that precedes the audio signal segment.
6. The method according to claim 1, wherein the computing the at least one parameter comprises: creating at least one long term estimate of each of the first and second linear prediction gains, wherein the long term estimate is further created based on corresponding linear prediction gains associated with at least one of the audio signal segments that precedes the audio signal segment.
7. The method according to claim 1, wherein the computing the at least one parameter comprises: determining a difference between one of the linear prediction gains associated with the audio signal segment and a long term estimate of the one of the linear prediction gains and/or between two different long term estimates associated with the one of the linear prediction gains.
7. The method according to claim 1, wherein the computing the at least one parameter comprises: determining a difference between one of the linear prediction gains associated with the audio signal segment and a long term estimate of said linear prediction gain and/or between two different long term estimates associated with said linear prediction gain.
8. The method according to claim 1, wherein the computing of the at least one parameter comprises low pass filtering the first and second linear prediction gains.
8. The method according to claim 1, wherein the computing the at least one parameter comprises low pass filtering the first and second linear prediction gains.
9. The method according to claim 8, wherein filter coefficients of at least one low pass filter that operates to provide the low pass filtering are determined based on a relation between a linear prediction gain associated with the audio signal segment and an average of a corresponding linear prediction gain computed based on a plurality of the audio signal segments that precede the audio signal segment.
9. The method according to claim 8, wherein filter coefficients of at least one low pass filter that operates to provide the low pass filtering are determined based on a relation between a linear prediction gain associated with the audio signal segment and an average of a corresponding linear prediction gain computed based on a plurality of the audio signal segments that precede the audio signal segment.
10. The method according to claim 1, wherein the determining of whether the audio signal segment comprises a pause is further based on a measure of spectral closeness associated with the audio signal segment.
10. The method according to claim 1, wherein the determining of whether the audio signal segment comprises a pause is further based on a measure of spectral closeness associated with the audio signal segment.
11. The method according to claim 10, further comprising computing the measure of spectral closeness based on energies for a set of frequency bands of the audio signal segment and background noise estimates corresponding to the set of frequency bands.
11. The method according to claim 10, further comprising computing the measure of spectral closeness based on energies for a set of frequency bands of the audio signal segment and background noise estimates corresponding to the set of frequency bands.
12. The method according to claim 11, wherein, during an initialization period, an initial value, Emin is used as the background noise estimates based on which the measure of spectral closeness is computed.
12. The method according to claim 11, wherein, during an initialization period, an initial value, E.sub.min is used as the background noise estimates based on which the measure of spectral closeness is computed.


Claims 13-23 are system Claims corresponding to method Claims 1-12 and are rejected over claims 13-23 of the reference.
Claims 24-26 are independent Claims and are rejected over claims 24-26 of the reference.
Claims 1, 13, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,870,780 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference parent  U.S. 9,870,780
1. A method for updating a background noise estimate of an audio signal, the method comprising: 
1. A method for a background noise estimator for estimation of background noise in an audio signal, 

wherein the audio signal comprises a plurality of audio signal segments, the method comprising:

operating a processor of a wireless device that executes computer readable instructions from a memory to perform:
computing at least one parameter associated with an audio signal segment that is among a plurality of audio signal segments of the audio signal, based on both of: 
computing at least one parameter associated with an audio signal segment that is among the audio signal segments, based on both of:
a first linear prediction gain calculated as a quotient between 

a residual energy from a first linear prediction and 
a residual signal energy from a second linear prediction for the audio signal segment, 
the second linear prediction being from a higher order than the first linear prediction; and 

a first linear prediction gain calculated as a quotient between 

a residual signal (E(0)) from a 0th-order linear prediction and
 a residual signal (E(2)) from a 2nd-order linear prediction for the audio signal segment; and
a second linear prediction gain calculated as a quotient between 
the residual signal energy from the second linear prediction and 

a residual signal energy from a third linear prediction for the audio signal segment, 
the third linear prediction being from a higher order than the second linear prediction; 
(the second of this Claim is the first of the claim of the parent and the third of this Claim is the second in the parent claim.  16th is higher than 2nd (third higher than second).
a second linear prediction gain calculated as a quotient between a residual signal (E(2)) from a 2nd-order linear prediction and 

a residual signal (E(16)) from a 16th-order linear prediction for the audio signal segment; 
determining whether the audio signal segment comprises a pause, 

based at least on the at least one parameter; and 
determining whether the audio signal segment comprises a pause free of speech and music, 
based at least on the at least one parameter;
responsive to when the audio signal segment is determined to comprise a pause, 
updating a background noise estimate based on the audio signal segment to obtain an updated background noise estimate.
responsive to when the audio signal segment is determined to comprise a pause, 
updating to obtain an updated background noise estimate based on the audio signal segment; and 

controlling discontinuous transmission of at least one of the audio signal segments from a communication device at least partially based on the updated background noise estimate.


Claims 13, and 24-26 are either similar to Claim 1 or refer back to Claim 1 for their limitations and are rejected under claim 1 (or claim 23) of the reference.
Close Art of Record
One close piece of art is Bruhn (U.S. 20100088092).  As provided below, Bruhn teaches a “noisiness metric” which is used in its VAD decision for finding periods of silence, pause, absence of speech activity.  The “noisiness metric or measure” of Bruhn is a ratio/quotient of the prediction gains of two LPC prediction filters of different orders p and q and Bruhn teaches that the order of the filter in the numerator of the quotient is larger than the order of the filter in the denominator (p>q).  Bruhn also teaches that p and q can be 16 and 2 while other orders are possible.  See the following portions of Bruhn:  “In a method of smoothing stationary background noise in a telecommunication speech session, initially receiving and decoding S10 a signal representative of a speech session, where the signal comprises both a speech component and a background noise component…..”  Abstract.  “[0004] A speech coder converts a digitized speech signal into a coded representation, which is usually transmitted in frames. Correspondingly, a speech decoder receives coded frames and synthesizes reconstructed speech. …”  “[0065] Basically, with reference to FIG. 2, a general embodiment according to the present invention comprises a method of smoothing stationary background noise in a telecommunication speech session between at least two terminals in a telecommunication system. Initially, receiving and decoding S10 a signal representative of a speech session i.e. voiced exchange of information between at least two mobile users, the signal can be described as including both a speech component i.e. the actual voice, and a background noise component i.e. surrounding sounds. In order to smooth the background noise during periods of voice inactivity, a noisiness measure is determined for the speech session and provided S20 for the signal. The noisiness measure is a measure of how noisy the stationary background noise component is….” Bruhn teaches that this noisiness measure is obtained from a ratio of LPC prediction gains of different orders as shown in [0068] where the numerator is of a higher order than the denominator (p>q).  Energy of the input signal is LPC prediction gain of order 0 and the “residual signal energy from a first linear prediction” is LPC prediction gain of some other order higher than 0.  “[0069] This metric gives an indication how much the prediction gain increases when increasing the LPC filter order from q to p. It delivers a high value if the signal has low noisiness and a value close to 1 of the noisiness is high. Suitable choices are q=2 and p=16, though other values for the LPC orders are equally possible.”
However, Bruhn does not teach that it uses a single parameter that is obtained from a combination of two of these noisiness metrics with different filter orders to determine pause/silence/inactivity in a frame that is a mixture of speech and music and noise.

Applicant has submitted an IDS with the office action of China Patent Office which rejects the Claims over Malenovsky (U.S. 20110035213).  Malenovsky was applied to the claims of the parent application 15/119,956 in the original round of prosecution and was overcome by the amendments and arguments of the applicant.
Note the following from the prosecution of 15/119,956:


    PNG
    media_image2.png
    375
    687
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    469
    663
    media_image3.png
    Greyscale

(Non-Final Rejection of 2/17/2017, in 15/119,956, pp. 14-15.)
Note also Applicant’s arguments against Malenovsky (U.S. 20110035213) from the Applicant’s response in 15/119,956:

    PNG
    media_image4.png
    683
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    838
    626
    media_image5.png
    Greyscale

(Applicant’s Response to Arguments in the parent application 15/19,956, 18 August 2016.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659